In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________
                 No. 02-20-00389-CV
            ___________________________

IN THE INTEREST OF S.P., K.P., AND A.W., CHILDREN



         On Appeal from the 231st District Court
                 Tarrant County, Texas
             Trial Court No. 231-684596-20


      Before Sudderth, C.J.; Birdwell and Bassel, JJ.
     Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Father W.P. appeals the trial court’s order appointing the

Department of Family and Protective Services as managing conservator and him as a

possessory conservator of his two children, S.P. and K.P.,1 with supervised-visitation

rights. See Tex. Fam. Code Ann. § 161.001. Father’s court-appointed appellate

counsel filed a brief seeking permission to withdraw. See Anders v. California, 386 U.S.

738, 87 S. Ct. 1396 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel’s brief

meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. at

741–42, 87 S. Ct. at 1399. Father did not file a response.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re

K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully

reviewed the record and the Anders brief, we agree with counsel that the appeal is

frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing in the record that might

arguably support Father’s appeal. Accordingly, we affirm the judgment.

      We deny Father’s counsel’s motion to withdraw in light of P.M. because the

brief does not show “good cause” other than counsel’s determination that an appeal

      1
        Child A.W. was subject to the same suit in the trial court below but is not
related to Father and Father’s appeal does not relate to A.W.


                                           2
would be frivolous. 520 S.W.3d at 27 (“[A]n Anders motion to withdraw brought in

the court of appeals, in the absence of additional grounds for withdrawal, may be

premature.”); In re A.M., 495 S.W.3d 573, 582–83 (Tex. App.—Houston [1st Dist.]

2016, pet. denied) (noting that since P.M. was handed down, “most courts of appeals

affirming parental termination orders after receiving Anders briefs have denied the

attorney’s motion to withdraw”). The supreme court has held that in cases such as

this, “appointed counsel’s obligations [in the supreme court] can be satisfied by filing

a petition for review that satisfies the standards for an Anders brief.” P.M., 520

S.W.3d at 27–28.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: March 4, 2021




                                           3